BLD-152                           NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ___________

                       No. 12-1177
                       ___________

                   JAMES GEORGE DOURIS,
                                   Appellant

                            v.

                 UPPER MAKEFIELD TOWNSHIP
           ____________________________________

    On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
             (D.C. Civil No. 2:10-cv-01469)
     District Judge: Honorable R. Barclay Surrick
          ____________________________________

Submitted for Possible Summary Action Pursuant to Third
            Circuit LAR 27.4 and I.O.P. 10.6

                     March 29, 2012
 Before:   SCIRICA, SMITH and CHAGARES, Circuit Judges

             (Opinion filed : April 12, 2012)
                         _________

                         OPINION
                        _________
PER CURIAM 1

     James     Douris,       a    frequent      litigant     before   this

Court, 2   sued      Upper       Makefield      Township     for    alleged

violations of the Constitution and federal law.                         He

proceeded      pro   se   and     was       granted   in   forma   pauperis

status.      During motions practice, and in support of a


1
  In light of the Clerk’s order of January 27, 2012,
this opinion is presented in Courier New 14-point
monospace font.
2
  See Douris v. Middletown Twp., 353 F. App’x 672 (3d
Cir. 2009) (appeal dismissed as frivolous); Douris v.
Newtown Borough, No. 07-4427, 2009 WL 90848 (3d Cir.
Jan. 15, 2009) (affirming denial of in forma pauperis
status); Douris v. Middletown Twp., 293 F. App’x 130
(3d Cir. 2008) (affirming denial of in forma pauperis
status, while remanding for reconsideration of an order
entered without jurisdiction); Douris v. Huff, 260 F.
App’x 441 (3d Cir. 2008) (affirming District Court’s
dismissal    of   complaint    under   28    U.S.C.   §
1915(e)(2)(B)); Douris v. Newtown Borough, Inc., 207 F.
App’x 242 (3d Cir. 2006) (same); Douris v. Office of
the Pa. Att’y Gen., 174 F. App’x 691 (3d Cir. 2006)
(affirming dismissal of complaint); Douris v. Bucks
Cnty., 145 F. App’x 735 (3d Cir. 2005) (dismissing
appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)); Douris
v. Genuardi’s Family Mkts., Inc., 132 F. App’x 425 (3d
Cir. 2005) (affirming grant of summary judgment);
Douris v. Rendell, 100 F. App’x 126 (3d Cir. 2004)
(table); Douris v. Dougherty, 90 F. App’x 434 (3d Cir.
2004) (table); Douris v. Cnty. of Bucks, 85 F. App’x
870 (3d Cir. 2003) (table).
                                        2
motion     for      default    judgment,     Douris    submitted       a

document to the District Court that appeared to have

been modified to show an earlier service date.                  Compare

Pl. Adds to Pl.’s Claim of J. by Default Ex. 1, ECF No.

13, with Process Receipt, ECF No. 5.                Upper Makefield

Township asked the District Court to sanction Douris by

dismissing his complaint, a motion that Douris did not

meaningfully oppose.           The Court concluded that Douris

had    “made      a     material    misrepresentation”          in   his

submissions,          and   found   this     “outrageous”       action—

otherwise unexplained by Douris—to merit dismissal with

prejudice.       See Order, ECF No. 17.          In response, Douris

filed a motion accusing the District Court of being “in

violation      of     the   law”    for    not    accommodating      his

disabilities (the “July 25 motion”).                 The motion was

denied, and this appeal followed.

      We   have     jurisdiction     under   28    U.S.C.   §    1291, 3


3
  The District Court dismissed Douris’s complaint by an
order entered on the civil docket on July 21, 2011.
The order, which contained reasoning explaining the
decision to dismiss (albeit through the use of
                                    3
reviewing the District Court’s decision to dismiss the

complaint as a sanction for abuse of discretion while

evaluating its factual findings for clear error. 4   In re

Ronco, Inc., 838 F.2d 212, 217 (7th Cir. 1988);      Poulis

v. State Farm Fire & Casualty Co., 747 F.2d 863, 868

footnotes), did not satisfy the requirements of Fed. R.
Civ. P. 58, also known as the “separate document” or
“separate judgment” rule.     To be in compliance with
Rule 58, an order must substantially “omit[] the
District Court’s reasons for disposing of the parties’
motions as it did.”    Local Union No. 1992 of IBEW v.
Okonite Co., 358 F.3d 278, 285 (3d Cir. 2004); see also
LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d
217, 224 (3d Cir. 2007).    Because the order contained
substantial reasoning, and was therefore not in
compliance with Rule 58, the time of its entry was set
at 150 days after its appearance on the civil docket,
which we calculate to be Sunday, December 18, 2011.
See Fed. R. Civ. P. 58(c)(2)(B); Fed. R. App. P.
4(a)(7)(A)(ii); UAW Local 259 Soc. Sec. Dep’t v. Metro
Auto Ctr., 501 F.3d 283, 287 (3d Cir. 2007). Since the
last day of the period was a Sunday, the order was
entered the next day: Monday, December 19, 2011.    See
Fed.   R.  Civ.   P.   6(a)(1)(C);  Fed.  R.   App.  P.
26(a)(1)(C).    Douris was then required to file his
notice of appeal within thirty days, see Fed. R. App.
P. 4(a)(1)(A); the District Court docket reflects an
on-time filing on January 18, 2012.
4
  We detect no such error in the District Court’s
central factual finding: that Douris modified the
process receipt in support of his motion for default
judgment.

                            4
(3d   Cir.   1984).      Recognizing         that    dismissal     is   a

sanction     of   last   resort,       we   focus    on   whether    the

District Court properly balanced the Poulis factors 5 in

deciding to dismiss the complaint.                  Hicks v. Feeney,

850 F.2d 152, 156 (3d Cir. 1988).                   “In balancing the

Poulis factors, we do not have a ‘magic formula’ or

‘mechanical       calculation’         to   determine      whether      a

District Court abused its discretion in dismissing a

plaintiff’s case.”       Briscoe v. Klaus, 538 F.3d 252, 263

(3d   Cir.   2008)    (citing    Mindek     v.   Rigatti,    964    F.2d

1369, 1373 (3d Cir. 1992)).

      While not invoking Poulis by name, the District

Court appears to have appropriately weighed relevant


5
  These factors are: “(1) the extent of the party’s
personal responsibility; (2) the prejudice to the
adversary . . . ; (3) a history of dilatoriness; (4)
whether the conduct of the party or the attorney was
willful or in bad faith; (5) the effectiveness of
sanctions other than dismissal, which entails an
analysis   of  alternative  sanctions;  and   (6) the
meritoriousness of the claim or defense.” Poulis, 747
F.2d at 868 (emphasis in original). “Not all of these
factors need be met for a district court to find
dismissal is warranted.” Hicks, 850 F.3d at 156.

                                   5
factors,      addressing     the     egregiousness      of    Douris’s

conduct and his apparent lack of contrition.                  As a pro

se    litigant,     Douris   alone      was   responsible     for     the

content of his submissions.             Further, Douris’s history

of “frivolous” and “abusive” filings was well known to

the Court.      See Order n.1 (citing Douris v. Middletown

Twp., 293 F. App’x 130, 132–33 (3d Cir. 2008)).                 Douris

was   given    an   opportunity        to   correct   the    record    or

withdraw his motion, 6 but did not do so, and failed to

address the discrepancy observed by the defendant and

the District Court—a plausible sign of both willfulness

and bad faith.

      The District Court did not specifically discuss the


6
  According to the defendant, Douris was notified by
mail    on   April  11,    2011,   of   his   material
misrepresentation and the possible consequences, and
was given time to withdraw the material or explain his
conduct. See Mot. for Sanctions ¶ 5,ECF No. 16. The
defendant had originally pointed out the sanctionable
conduct to the Court in its response of April 8. See
Resp. ¶¶ 1, 3, ECF No. 14.       More than two months
elapsed between the motion for sanctions and the
District Court’s decision, with no response from
Douris.

                                   6
final two relevant Poulis factors: the effectiveness of

alternative sanctions and the meritoriousness of the

claim.   Despite this, we do not find reversible error

under the deferential standard of review that controls.

See Guyer v. Beard, 907 F.2d 1424, 1429–30 (holding

that conduct by a litigant can be so “contumacious”

that a district court need not specifically write about

each of the Poulis considerations).         With regard to

alternative sanctions, such as financial penalties, the

District Court’s options were limited by Douris’s pro

se and in forma pauperis status.      See Briscoe, 538 F.3d

at   262–63.   As   to   the   meritoriousness   of   Douris’s

complaint, we note his history of frivolous suits. 7

     All in all,    we must conclude that the         District

Court acted within its discretion when it dismissed

Douris’s complaint based on his willingness to falsify


7
   We have noted that both the decision to impose
sanctions and their extent can be guided by “equitable
considerations,” which may include a history of filing
frivolous actions.   See Doering v. Union Cnty. Bd. of
Chosen Freeholders, 857 F.2d 191, 197 n.6 (3d Cir.
1988).
                               7
documents    at   an   early       stage   of    litigation     and    his

refusal to withdraw the misrepresentation.                     “[I]t is

arguable that a litigant who defrauds the court should

not be permitted to continue to press his case [in

certain circumstances].”            Allen v. Chi. Transit Auth.,

317 F.3d 696, 703 (7th Cir. 2003) (Posner, J.). 8                      We

further   conclude     that    the       District     Court    correctly

denied Douris’s July 25 motion, which had requested no

easily      discernible        relief;          and    while      Douris

demonstrated that various District Court documents were

sent to the wrong address, he does not appear to have

been prejudiced by this error.

    In    sum,    finding     no    substantial       question    to   be

presented by this appeal, we will summarily affirm.

United States v. Rhines, 640 F.3d 69, 72 (3d Cir. 2011)

(per curiam); see also 3d Cir. L.A.R. 27.4; IOP 10.6.



8
  See also Garcia v. Berkshire Life Ins. Co. of Am., 569
F.3d 1174, 1182 (10th Cir. 2009) (“[T]he affirmative
submission of false evidence is, at minimum, akin to a
fraud on the court, which other courts have found may
justify the sanction of dismissal.” (citing Allen)).
                                     8